Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 1 of 23 PageID #:6




                   Exhibit A
                                           Case:
                      Return Date: No return  date1:19-cv-04652
                                                   scheduled    Document12-Person
                                                                         #: 1-1 Filed: 07/11/19
                                                                                    Jury                         Page 2 of 23 PageID #:6
                      Hearing Date: 10/9/2019 10:00 AM - 10:00 AM
                      Courtroom Number: 2510
                      Location: District 1 Court                                                                                     FILED
                              Cook County, IL                                                                                        6/11/2019 9:46 AM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                            DOROTHY BROWN
                                                                                                                                     CIRCUIT CLERK
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                                                                                                     2019CH07023
                                            ANDREA SANTIAGO, individually and              )                                             5365806
                                            on behalf of all others similarly situated,    )
                                                                                           ) CLASS ACTION COMPLAINT
                                                               Plaintiff,                  )
                                                         v.                                )        2019CH07023
                                                                                           ) Case No. _________________
                                            CITY OF CHICAGO,                               )
                                            a Municipal Corporation,                       )
                                                                                           ) JURY DEMAND
                                                               Defendant.                  )
                                            ______________________________________________ )

                                                                                       COMPLAINT

                                                   Plaintiff Andrea Santiago (“Santiago” or “Plaintiff”), individually and on behalf of all

                                            others similarly situated, complains against Defendant City of Chicago (the “City” or “Defendant”)

                                            as follows:

                                                                                       INTRODUCTION

                                                   1.      In 2005, the Illinois legislature amended Section 4-208 of the Illinois Vehicle Code

                                            to require municipalities having a population of more than 500,000 to provide owners of vehicles

                                            that have been towed and impounded an additional notice warning them that their vehicles may be

                                            disposed of if they are not reclaimed. See 625 ILCS 5/4-208; see also 2005 Ill. Legis. Serv. P.A.

                                            94-650 (S.B. 501). This notice is in addition to the initial notice advising individuals that that their

                                            vehicle has been impounded. Id.

                                                   2.      This amendment was brought about as a result of towing abuses in the City of

                                            Chicago. See Illinois House Transcript, 2005 Reg. Sess. No. 60 (referencing “unscrupulous towing

                                            companies”, noting that the “Bill now only appl[ies] to the City of Chicago”, and that “what it first

                                            does is gives a second notice to these cars that have been towed and changes the dates from 15 to

                                            18”) (comments of Representatives Parke and Rita).
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 3 of 23 PageID #:6




                                                   3.      Indeed, the law was specifically aimed at the City of Chicago. See Illinois Senate

                                            Transcript, 2005 Reg. Sess. No. 29 (“We want to address the towing situation in the City of
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            Chicago to make it easier for someone who’s had their car towed, for whatever reason….”)

                                            (comments of Senator Hendon). The General Assembly made clear that:

                                                   [W]hatever’s established is not established under the basis of simply putting more
                                                   money into the coffers of the City of Chicago budget but is compassionate towards
                                                   the citizens of Chicago….
                                            Illinois House Transcript, 2005 Reg. Sess. No. 60 (comments of Representative Parke); see also

                                            id. (“It sets up a program for the City of Chicago. It mandates them to set up a program, give

                                            second notices to cars that have been relocated.”) (comments of Representative Rita).

                                                   4.      Unfortunately, this law did not stop the abuses. In fact, according to a recent WBEZ

                                            investigation, the City towed 93,857 vehicles in 2017 alone, of which 32,155 remained unclaimed.

                                            The City sells those unclaimed vehicles to third parties, including the City’s towing vendor, United

                                            Road Towing. This happened to just under 24,000 vehicles in 2017. 1

                                                   5.      The root of this problem can be traced in large part to the fact that, despite the

                                            General Assembly amending the Illinois Vehicle Code in 2005 (effective January 1, 2016) to

                                            afford greater protections for Chicago residents, the City failed to amend its own Municipal Code

                                            to bring it into compliance with that law.

                                                   6.      In fact, for more than a decade after the General Assembly amended Section 4-208

                                            of the Illinois Vehicle Code, Section 9-92-100 of the Municipal Code of Chicago (“MCC”)

                                            continued to track the pre-2006 version of that law. It was not until November 16, 2016, that the




                                            1
                                              See Elliot Ramos, Takeaways From Our Investigation Into Chicago’s Broken Towing Program, WBEZ NEWS
                                            (March 31, 2019), https://www.wbez.org/shows/wbez-news/takeaways-from-our-investigation-into-chicagos-
                                            broken-towing-program/21106328-2146-4f38-9938-7e25fc3b3b92?utm_campaign=Daily_Newsletter_Daily-
                                            Rundown_Members_20190401&utm_medium=email&utm_source=Eloqua&mi_ecmp=News_Newsletter_Dai
                                            ly-Rundown_20190401&mi_u=416307

                                                                                              2
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 4 of 23 PageID #:6




                                            MCC was amended to include the protections the General Assembly mandated more than a decade

                                            earlier:
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                       Whenever an abandoned, lost, stolen, or other impounded motor vehicle, or a
                                                       vehicle determined to be a hazardous dilapidated motor vehicle pursuant to Section
                                                       11-40-3.1 of the Illinois Municipal Code, remains unclaimed by the registered
                                                       owner, lienholder or other person legally entitled to possession for a period of 15
                                                       18 days after notice has been given pursuant to Section 9-92-070 (a) or (b), if,
                                                       during that 18-day period, the department of police or department of streets and
                                                       sanitation has sent an additional notice by first class mail to the registered owner,
                                                       lienholder, or other legally entitled person, the superintendent of police or the
                                                       commissioner of streets and sanitation shall authorize the disposal or other
                                                       disposition of such unclaimed vehicles….

                                            Coun. J. Nov. 16, 2016 at 38010; see also MCC § 9-92-100.

                                                       7.     Despite this belated change to the MCC, the Department of Streets and Sanitation

                                            still fails to provide motorists the required notice of impending vehicle disposal as required by 625

                                            ILCS 5/4-208 and MCC § 9-92-100. In other words, the City is disposing of citizens’ vehicles

                                            without telling them and keeping the proceeds of the sale.

                                                       8.     To make matters worse, the City also fails to provide any notice by mail whatsoever

                                            prior to towing vehicles that it considers abandoned. While in some cases the City places a

                                            warning sticker on a vehicle that it considers abandoned, no such notice is mailed or otherwise

                                            actually delivered to the owner.

                                                       9.     In fact, the City’s ordinance only provides that notice be given after the vehicle has

                                            already been towed, at which point the City has already tacked on hefty towing and storage fees.

                                            See MCC § 9-92-070 (“Whenever any motor vehicle has been impounded pursuant to the traffic

                                            code, the department of police or the department of streets and sanitation shall within ten days

                                            thereafter … cause to be sent to such owner and to such other person legally entitled to possession,

                                            if known, a notice of the impoundment including a full description of the vehicle.”) (emphasis

                                            added).

                                                                                                3
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 5 of 23 PageID #:6




                                                   10.     Such a practice – towing without telling – deprives motorists of due process. See

                                            Perry v. Vill. of Arlington Heights, 905 F. Supp. 465, 470 (N.D. Ill. 1995) (finding that provision
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            of municipal code that allowed the towing of abandoned vehicles without prior notice to the owner

                                            by certified or registered mail violates procedural due process); Graff v. Nicholl, 370 F. Supp. 974,

                                            984 (N.D. Ill. 1974) (holding that placing a notice on the windshield of an allegedly abandoned

                                            vehicle – followed by a post-tow notice by mail – is insufficient and “must be supplemented by

                                            the more dependable [pre-tow] notice by registered or certified mail”).

                                                   11.     In short, the City takes vehicles with no warning or opportunity to contest the claim

                                            of abandonment prior to the seizure. While the City allegedly sends a notice of impoundment to

                                            the owner after it has already been impounded, it fails to send the required additional notice when

                                            the City intends on disposing of the vehicle. As a result, thousands of cars are in effect stolen from

                                            citizens of Chicago and sold without proper notice and due process.

                                                                                          PARTIES

                                                   12.     Plaintiff Andrea Santiago (“Santiago”) is an individual who resides in Cook

                                            County, Illinois.

                                                   13.     Defendant City of Chicago is an Illinois Municipal Corporation.

                                                                                JURISDICTION AND VENUE

                                                   14.     Jurisdiction is proper pursuant to 735 ILCS 5/2-209(a)(1), (b)(3) and (c) and venue

                                            is proper pursuant to 735 ILCS 5/2-101 because Plaintiff is a resident of Cook County, Illinois,

                                            Defendant is the City of Chicago, and the events and transactions giving rise to the claims asserted

                                            herein occurred in Cook County, Illinois.




                                                                                              4
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 6 of 23 PageID #:6




                                                                                  FACTUAL ALLEGATIONS

                                                   15.      Plaintiff is senior citizen with multiple sclerosis who is confined to a wheelchair.
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            For years she owned a 1998 GMC Savana 1500 (the “Van”). The Van was Plaintiff’s primary

                                            mode of transportation and was outfitted with special lift equipment that allowed her to enter and

                                            exit the vehicle in her wheelchair.

                                                   16.      Plaintiff has lived at her current address for approximately 20 years and owned the

                                            Van since approximately 2006. During this lengthy period of time, Plaintiff’s family routinely

                                            parked the Van on the street on her block as there is not enough room for Plaintiff to get in to and

                                            out of the Van in her wheelchair in her garage.

                                                   17.      According to City records, a sticker was placed on the window of the Van on June

                                            5, 2018 by a City employee stating that if the vehicle was not moved in seven days it would be

                                            considered abandoned and towed. At that time, the Van was legally parked on Plaintiff’s block

                                            with a valid City sticker displayed in the windshield. The Van also had disability license plates

                                            affixed to it and the wheelchair lift equipment was clearly visible through the vehicle’s windows.

                                                   18.      Several days later, Plaintiff’s daughter noticed that the Van was missing. She called

                                            the City, but did not get any information about the missing vehicle. She also called the police and

                                            was told that the Van was not reported as being towed. Plaintiff’s daughter continued to call the

                                            City and, at some point, was finally told that the vehicle was towed. According to City records,

                                            the vehicle was towed on June 13, 2018 and was impounded at Pound #3N at 701 N. Sacramento.

                                            At no point prior to the tow was Plaintiff provided any notice by mail warning her that her Van

                                            may be towed.

                                                   19.      Plaintiff’s daughter attempted to retrieve the Van at the impound lot, but was

                                            repeatedly given the runaround. In the meantime, the City already assessed Plaintiff a towing fee



                                                                                              5
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 7 of 23 PageID #:6




                                            and ever-increasing storage fees. At some point, Plaintiff’s daughter was finally told that the Van

                                            was already disposed of. Specifically, as is its practice, the City sold the Van to the company that
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            towed it – United Road Towing – who, in turn sold it for scrap to a salvage yard where it was

                                            stripped and crushed. None of the proceeds of the sale or resale of the Van were remitted to

                                            Plaintiff.

                                                    20.    Pursuant to MCC § 9-92-070, the City claims that it mailed Plaintiff a post-tow

                                            “notice of vehicle impoundment” on or about June 15, 2018. The City, however, never mailed

                                            Plaintiff an additional notice of impending vehicle disposal as required by 625 ILCS 5/4-208 and

                                            MCC § 9-92-100. The City’s failure to do so was done willfully and wantonly. Employees within

                                            the Department of Streets and Sanitation are well aware of the additional notice requirements of

                                            625 ILCS 5/4-208 and MCC § 9-92-100 and rely on the procedures set forth therein for the towing,

                                            impounding, and disposal of abandoned vehicles. The Department of Streets and Sanitation

                                            nonetheless deliberately or with utter indifference fails to send an additional notice warning vehicle

                                            owners of the impending disposal of their vehicles.

                                                    21.    In short, the City towed Plaintiff’s vehicle without providing any pre-tow notice by

                                            mail. The City also failed to send the required “additional notice” warning her that her vehicle

                                            may be disposed of pursuant to MCC § 9-92-100(a). While Plaintiff has since obtained a

                                            replacement vehicle, she continues to park that vehicle on her street in the same manner as her last

                                            vehicle that was taken from her by the City. Plaintiff fears that the City will again tow, impound,

                                            and dispose of her vehicle without notice.

                                                    22.    On October 25, 2018, Plaintiff filed a claim with the City in an effort to recover fair

                                            compensation for her vehicle. On May 13, 2019, the City denied her claim and stated that it was

                                            “unable to assist [her] with any settlement of damages or costs arising from this incident.”



                                                                                              6
                                                 Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 8 of 23 PageID #:6




                                                   23.     This is not an isolated incident, but rather is standard operating procedure by the

                                            City. As a matter of practice, the City does not provide notice to similarly situated owners of
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            vehicles that it claims are abandoned prior to towing and impounding those vehicles. The City,

                                            quite literally, is taking citizens’ property – one of the most essential assets someone owns –

                                            without any notice by mail. With respect to tows done by or through the Department of Streets

                                            and Sanitation, the City also, as a matter of practice, fails to send the required additional notice

                                            warning citizens that their vehicles may be disposed of pursuant to MCC § 9-92-100(a).

                                                   24.     As a result, the City has unlawfully seized, impounded, and disposed of thousands

                                            of vehicles. The City also assesses hefty fines and other amounts, which, unless paid, will result

                                            in a vehicle being held by the City indefinitely and/or disposed of.

                                                                                  CLASS ALLEGATIONS

                                                   25.     Plaintiff brings this action pursuant to 735 ILCS 5/2-801 of the Illinois Code of

                                            Civil Procedure on behalf of two classes of similarly situated individuals defined as follows:

                                                   All individuals and entities who had their vehicle towed by the City of Chicago due
                                                   to it being considered “abandoned” by the City (the “Tow Class”).

                                                   All individuals and entities who had their vehicle towed by or through the
                                                   Department of Streets and Sanitation pursuant to Chapter 9-92 of the Municipal
                                                   Code of Chicago that were disposed of by the City (the “Vehicle Disposal Class”).

                                                   26.     The members of the classes are so numerous that joinder of all members is

                                            impracticable. As noted above, the City impounded 93,857 vehicles in 2017 alone, of which

                                            24,000 were sold to United Road Towing for more than $4 Million. The exact number of members

                                            of the classes can be determined from records maintained by the City.

                                                   27.     Common questions exist as to the classes that will predominate over questions, if

                                            any, that solely affect individual class members. These common questions include:




                                                                                             7
                                            Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 9 of 23 PageID #:6




                                              a.    Whether the procedures set forth in the MCC authorizing the tow and impoundment
                                                    of abandoned vehicles without providing prior notice by mail violates the due
                                                    process clause of the United States and Illinois Constitutions.
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                              b.    Whether Plaintiff and class members are entitled to an injunction preventing the
                                                    City from towing and impounding vehicles it claims are abandoned without first
                                                    sending a notice to the owner by certified or registered mail and preventing the City
                                                    from collecting or enforcing any fines, fees, or other amounts assessed in
                                                    connection with such tows and impoundments.

                                              c.    Whether it was unjust for the City to retain payment for the sale of a vehicle and/or
                                                    any fines, penalties, and other amounts it received in connection with the tow and
                                                    impoundment of an allegedly abandoned vehicle when said tow and impoundment
                                                    was unconstitutional.

                                              d.    Whether the City acted unlawfully and without legal authorization when it disposed
                                                    of vehicles pursuant to Chapter 92 of the MCC without sending the required
                                                    additional notice of impending vehicle disposal as required by 625 ILCS 5/4-208
                                                    and/or MCC § 9-92-100.

                                              e.    Whether Plaintiff and class members are entitled to an injunction preventing the
                                                    City from disposing of unclaimed vehicles without sending the additional notice of
                                                    impending vehicle disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-
                                                    100.

                                              f.    Whether it was unjust for the City to retain payment for the sale of a vehicle or
                                                    other amounts it received when it disposed of it illegally and in violation of 625
                                                    ILCS 5/4-208 and/or MCC § 9-92-100.

                                              g.    Whether Plaintiff and class members are entitled to an order of mandamus requiring
                                                    the City to send the additional notice of impending vehicle disposal as required by
                                                    625 ILCS 5/4-208 and/or MCC § 9-92-100.

                                              h.    Whether the City’s practice of disposing of vehicles pursuant to Chapter 92 of the
                                                    MCC without sending the required additional notice of impending vehicle disposal
                                                    as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100 resulted in the taking of
                                                    property without just compensation in violation of the United States and Illinois
                                                    Constitutions.

                                              i.    Whether the City’s practice of disposing of vehicles pursuant to Chapter 92 of the
                                                    MCC without sending the required additional notice of impending vehicle disposal
                                                    as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100 resulted in an
                                                    unreasonable seizure in violation of the United States and Illinois Constitutions.


                                                                                      8
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 10 of 23 PageID #:6




                                                    28.     Plaintiff will fairly and adequately protect the interests of members of the classes.

                                            Plaintiff has retained competent counsel experienced in class action litigation in state and federal
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            courts. Plaintiff has no interest adverse to any members of the classes. Plaintiff intends to

                                            prosecute this case vigorously on behalf of herself and the classes.

                                                    29.     A class action is an appropriate method for the fair and efficient adjudication of this

                                            controversy because it involves the legality of a ticketing practice that applies equally to Plaintiff

                                            and all members of the classes. A class action can therefore best secure the economies of time,

                                            effort, and expense while accomplishing the ends of law and equity that this action seeks to

                                            achieve.

                                                                                     COUNT I
                                                             Declaratory and Injunctive Relief on Behalf of the Tow Class

                                                    30.     Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                    31.     Pursuant to 735 ILCS 5/2-701(a), this Court may “make binding declarations of

                                            rights, having the force of final judgments … including the determination … of the construction

                                            of any statute, municipal ordinance, or other governmental regulation … and a declaration of the

                                            rights of the parties interested.” Such a declaration of rights “may be obtained … as incident to or

                                            part of a complaint … seeking other relief as well.” 735 ILCS 5/2-701(b).

                                                    32.     Plaintiff seeks a judgment declaring that the procedures set forth in Chapter 9-92

                                            of the MCC authorizing the tow and impoundment of abandoned vehicles without providing prior

                                            notice by certified or registered mail violate the due process clause of the United States and Illinois

                                            Constitutions and, therefore, are unconstitutional and void ab initio. See U.S. CONST. amend. XIV;

                                            ILL. CONST. art. I, § 2.



                                                                                              9
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 11 of 23 PageID #:6




                                                    33.     Plaintiff has a personal claim which is capable of being affected. As detailed above,

                                            this case presents an actual controversy that requires an immediate and definitive determination of
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            the parties’ rights.

                                                    WHEREFORE, Plaintiff prays that the Court:

                                                    A.      Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;

                                                    B.      Declare that the procedures set forth in Chapter 9-92 of the Municipal Code of

                                                            Chicago authorizing the tow and impoundment of abandoned vehicles without

                                                            providing prior notice by certified or registered mail violate the due process clause

                                                            of the United States and Illinois Constitutions and, therefore, are unconstitutional

                                                            and void ab initio;

                                                    C.      Grant preliminary and permanent injunctive relief preventing the City from towing

                                                            and impounding vehicles it claims are abandoned without first sending a notice to

                                                            the owner by certified or registered mail and preventing the City from collecting or

                                                            enforcing any fines, fees, or other amounts assessed in connection with such tows

                                                            and impoundments;

                                                    D.      Award Plaintiff and members of the Tow Class restitution in an amount to be

                                                            determined herein, including pre- and post-judgment interest;

                                                    E.      Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                    F.      Order such other and further relief as this Court deems equitable, just and proper.




                                                                                             10
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 12 of 23 PageID #:6




                                                                                    COUNT II
                                                                     Unjust Enrichment on Behalf of the Tow Class
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                   34.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   35.      The City has received payment for the sale of vehicles and/or fines, penalties, and

                                            other amounts in connection with the towing and impoundment of vehicles that the City claims

                                            are abandoned that were towed and impounded without prior notice by mail to the owner. As

                                            shown above, the ordinance purportedly authorizing such actions violates the due process clause

                                            of the United States and Illinois Constitutions and, therefore, is unconstitutional and void ab initio.

                                                   36.      Thus, the City has collected funds to which it was not entitled. The City knowingly

                                            appreciated and accepted this benefit, which has resulted and continues to result in an inequity to

                                            Plaintiff and members of the Tow Class.

                                                   37.      The City has thus unjustly received and retained a benefit belonging to Plaintiff and

                                            members of the Tow Class, who have therefore suffered a commensurate detriment.

                                                   38.      The City’s retention of this benefit violates the fundamental principles of justice,

                                            equity, and good conscience.

                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Award Plaintiff and members of the Tow Class restitution in an amount to be

                                                            determined herein, including pre- and post-judgment interest;

                                                   C.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   D.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                              11
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 13 of 23 PageID #:6




                                                                                       COUNT III
                                                                       42 U.S.C. § 1983 on Behalf of the Tow Class
                                                                                      (Due Process)
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                   39.       Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   40.       As set forth above, the City’s practice of not sending notice by mail prior to towing

                                            and impounding allegedly abandoned vehicles is done pursuant to an ordinance that provides for

                                            such notice only after the vehicle owner has been deprived of her property. Thus, the conduct

                                            being challenged herein is the official policy of the City. Therefore, all City employees and agents

                                            were acting under color of law in carrying out this policy.

                                                   41.       The misconduct described herein was objectively unreasonable and undertaken

                                            intentionally with deliberate indifference to the constitutional rights of Plaintiff and members of

                                            the Tow Class. Alternatively, the misconduct described herein was undertaken intentionally, with

                                            malice, and/or with reckless indifference to the constitutional rights of Plaintiff and members of

                                            the Tow Class.

                                                   42.       As a result of this policy, the City deprived Plaintiff and members of the Tow Class

                                            of their constitutional rights to due process. As a direct and proximate cause of this deprivation of

                                            constitutional rights, Plaintiff and members of the Tow Class suffered damages in the form of,

                                            among other things, unlawful fines, fees, and other amounts assessed in connection with the tow

                                            and impoundment of their vehicles, as well as the loss of their vehicles.




                                                                                              12
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 14 of 23 PageID #:6




                                                    WHEREFORE, Plaintiff prays that the Court:

                                                    A.       Certify this case as a class action, designate Plaintiff as class representative and
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                             appoint Plaintiff’s counsel as class counsel;

                                                    B.       Award Plaintiff and members of the Tow Class restitution and damages in an

                                                             amount to be determined herein, including pre- and post-judgment interest;

                                                    C.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                             action; and

                                                    D.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                      COUNT IV
                                                         Declaratory and Injunctive Relief on Behalf of the Vehicle Disposal Class

                                                    43.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                    44.      Pursuant to 735 ILCS 5/2-701(a), this Court may “make binding declarations of

                                            rights, having the force of final judgments … including the determination … of the construction

                                            of any statute, municipal ordinance, or other governmental regulation … and a declaration of the

                                            rights of the parties interested.” Such a declaration of rights “may be obtained … as incident to or

                                            part of a complaint … seeking other relief as well.” 735 ILCS 5/2-701(b).

                                                    45.      Plaintiff seeks a judgment declaring that the City acted unlawfully and without legal

                                            authorization when it disposed of vehicles pursuant to Chapter 92 of the MCC without sending the

                                            required additional notice of impending vehicle disposal as required by 625 ILCS 5/4-208 and/or

                                            MCC § 9-92-100.

                                                    46.      Plaintiff has a personal claim which is capable of being affected. As detailed above,

                                            this case presents an actual controversy that requires an immediate and definitive determination of

                                            the parties’ rights.

                                                                                              13
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 15 of 23 PageID #:6




                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Declare that the City acted unlawfully and without legal authorization when it

                                                            disposed of vehicles pursuant to Chapter 92 of the MCC without sending the

                                                            required additional notice of impending vehicle disposal as required by 625 ILCS

                                                            5/4-208 and/or MCC § 9-92-100;

                                                   C.       Grant preliminary and permanent injunctive relief preventing the City from

                                                            disposing of unclaimed vehicles without sending the additional notice of impending

                                                            vehicle disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100;

                                                   D.       Award Plaintiff and members of the Vehicle Disposal Class restitution in an amount

                                                            to be determined herein, including pre- and post-judgment interest;

                                                   E.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   F.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                    COUNT V
                                                              Unjust Enrichment on Behalf of the Vehicle Disposal Class

                                                   47.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   48.      The City has received payment for the sale of vehicles and/or other amounts in

                                            connection with the disposal of unclaimed vehicles without sending the additional notice of

                                            impending vehicle disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100. As set forth

                                            herein, this was illegal and unconstitutional.



                                                                                             14
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 16 of 23 PageID #:6




                                                   49.      Thus, the City has collected funds to which it was not entitled. The City knowingly

                                            appreciated and accepted this benefit, which has resulted and continues to result in an inequity to
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            Plaintiff and members of the Expired Vehicle Class.

                                                   50.      The City has thus unjustly received and retained a benefit belonging to Plaintiff and

                                            members of the Expired Vehicle Class, who have therefore suffered a commensurate detriment.

                                                   51.      The City’s retention of this benefit violates the fundamental principles of justice,

                                            equity, and good conscience.

                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Award Plaintiff and members of the Vehicle Disposal Class restitution in an amount

                                                            to be determined herein, including pre- and post-judgment interest;

                                                   C.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   D.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                  COUNT VI
                                                                  Mandamus on Behalf of the Vehicle Disposal Class

                                                   52.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   53.      625 ILCS 5/4-208 and MCC § 9-92-100 impose a specific requirement on the City’s

                                            Department of Streets and Sanitation to send an additional notice of impending vehicle disposal

                                            prior to disposing of a vehicle towed and impounded pursuant to Chapter 9-92 of the MCC. As

                                            set forth above, the City’s Department of Streets and Sanitation violated those laws in

                                            contravention of their statutory responsibilities.

                                                                                                 15
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 17 of 23 PageID #:6




                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Enter a writ of mandamus directing the City’s Department of Streets and Sanitation

                                                            to send an additional notice of impending vehicle disposal prior to disposing of a

                                                            vehicle towed and impounded pursuant to Chapter 9-92 of the MCC;

                                                   C.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   D.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                   COUNT VII
                                                      Declaratory and Injunctive Relief on Behalf of the Vehicle Disposal Class
                                                                       (Taking Without Just Compensation)

                                                   54.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   55.      The United States and Illinois Constitutions provide that private property shall not

                                            be taken or damaged for public use without just compensation. See U.S. CONST. amend. V; ILL.

                                            CONST. art. I, § 15.

                                                   56.      Confiscation of property by a unit of government will not be considered a taking if

                                            the confiscation is a lawful exercise of that government’s police powers. See, e.g. Bennis v.

                                            Michigan, 516 U.S. 442, 452 (1996) (compensation may not be required if property lawfully

                                            acquired via means other than eminent domain).

                                                   57.      Plaintiff’s vehicle was not lawfully acquired by the City. Instead, the City willfully

                                            flouted the requirements of the MCC that control the disposal of impounded vehicles.




                                                                                             16
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 18 of 23 PageID #:6




                                                   58.      Because of the City’s willful failure, the Commissioner of the Department of Streets

                                            and Sanitation was not lawfully authorized to dispose of Plaintiff’s vehicle. Nevertheless, the
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            vehicle was sold and destroyed.

                                                   59.      These actions by the City constituted an illegal and unconstitutional taking.

                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Declare that the City’s practice of unlawfully disposing of vehicles without

                                                            providing proper notice as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100

                                                            constitutes an unlawful taking under the United States and Illinois Constitutions;

                                                   C.       Grant preliminary and permanent injunctive relief preventing the City from

                                                            disposing of unclaimed vehicles without sending the additional notice of impending

                                                            vehicle disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100;

                                                   D.       Award Plaintiff and members of the Vehicle Disposal Class restitution in an amount

                                                            to be determined herein, including pre- and post-judgment interest;

                                                   E.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   F.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                     COUNT VIII
                                                                42 U.S.C. § 1983 on Behalf of the Vehicle Disposal Class
                                                                         (Taking Without Just Compensation)

                                                   60.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.




                                                                                             17
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 19 of 23 PageID #:6




                                                    61.     The City’s failure to send the required additional notice of impending vehicle

                                            disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100 prior to disposing of unclaimed
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            vehicles is the official policy of the City’s Department of Streets and Sanitation and/or its well-

                                            settled custom or practice, which was ratified by policymakers for the City with final policymaking

                                            authority. Therefore, all City employees and agents were acting under color of law in carrying out

                                            this policy, custom, or practice.

                                                    62.     As a result of this policy, custom, or practice, the disposal of Plaintiff’s vehicle, as

                                            well as the disposal of the vehicles of all members of the Vehicle Disposal Class, was unlawful

                                            and undertaken without any legal authorization.

                                                    63.     The misconduct described herein was objectively unreasonable and undertaken

                                            intentionally with deliberate indifference to the constitutional rights of Plaintiff and members of

                                            the Vehicle Disposal Class. Alternatively, the misconduct described herein was undertaken

                                            intentionally, with malice, and/or, with reckless indifference to the constitutional rights of Plaintiff

                                            and members of the Vehicle Disposal Class.

                                                    64.     As a result of this policy, custom, or practice, the City deprived Plaintiff and

                                            members of the Vehicle Disposal Class of their constitutional rights to be free from having their

                                            property taken without just compensation. As a direct and proximate cause of this deprivation of

                                            constitutional rights, Plaintiff and members of the Vehicle Disposal Class suffered the loss of their

                                            vehicles and other damages.

                                                    WHEREFORE, Plaintiff prays that the Court:

                                                    A.      Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;




                                                                                              18
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 20 of 23 PageID #:6




                                                   B.       Award Plaintiff and members of the Vehicle Disposal Class restitution and damages

                                                            in an amount to be determined herein, including pre- and post-judgment interest;
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                   C.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   D.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                     COUNT IX
                                                        Declaratory and Injunctive Relief on Behalf of the Vehicle Disposal Class
                                                                                (Unreasonable Seizure)

                                                   65.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   66.      The United States and Illinois Constitutions provide that people shall be free from

                                            unreasonable seizures. See U.S. CONST. amend. IV; ILL. CONST. art. I, § 6.

                                                   67.      The disposal of Plaintiff’s vehicle was an unreasonable seizure because the City

                                            willfully flouted the requirements of the MCC that control the disposal of impounded vehicles.

                                                   68.      Because of the City’s willful failure, the Commissioner of the Department of Streets

                                            and Sanitation was not lawfully authorized to dispose of the vehicle. Nevertheless, the vehicle

                                            was sold and destroyed.

                                                   69.      These actions by the City of Chicago constituted an unreasonable seizure.

                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.       Certify this case as a class action, designate Plaintiff as class representative and

                                                            appoint Plaintiff’s counsel as class counsel;

                                                   B.       Declare that the City’s practice of unlawfully disposing of vehicles without

                                                            providing proper notice as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100

                                                            constitutes an unreasonable seizure in violation of the United States and Illinois


                                                                                             19
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 21 of 23 PageID #:6




                                                            Constitutions;

                                                   C.       Grant preliminary and permanent injunctive relief preventing the City from
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                                            disposing of unclaimed vehicles without sending the additional notice of impending

                                                            vehicle disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100;

                                                   D.       Award Plaintiff and members of the Vehicle Disposal Class restitution in an amount

                                                            to be determined herein, including pre- and post-judgment interest;

                                                   E.       Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                            action; and

                                                   F.       Order such other and further relief as this Court deems equitable, just and proper.

                                                                                      COUNT X
                                                                42 U.S.C. § 1983 on Behalf of the Vehicle Disposal Class
                                                                                (Unreasonable Seizure)

                                                   70.      Plaintiff adopts and incorporates by reference all prior paragraphs as if fully set

                                            forth herein.

                                                   71.      The City’s failure to send the required additional notice of impending vehicle

                                            disposal as required by 625 ILCS 5/4-208 and/or MCC § 9-92-100 prior to disposing of unclaimed

                                            vehicles is the official policy of the City’s Department of Streets and Sanitation and/or its well-

                                            settled custom or practice, which was ratified by policymakers for the City with final policymaking

                                            authority. Therefore, all City employees and agents were acting under color of law in carrying out

                                            this policy, custom, or practice.

                                                   72.      As a result of this policy, custom, or practice, the disposal of Plaintiff’s vehicle, as

                                            well as the disposal of the vehicles of all members of the Vehicle Disposal Class, was unlawful

                                            and undertaken without any legal authorization.




                                                                                              20
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 22 of 23 PageID #:6




                                                   73.     The misconduct described herein was objectively unreasonable and undertaken

                                            intentionally with deliberate indifference to the constitutional rights of Plaintiff and members of
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            the Vehicle Disposal Class. Alternatively, the misconduct described herein was undertaken

                                            intentionally, with malice, and/or with reckless indifference to the constitutional rights of Plaintiff

                                            and members of the Vehicle Disposal Class.

                                                   74.     As a result of this policy, custom, or practice, the City deprived Plaintiff and

                                            members of the Vehicle Disposal Class of their constitutional rights to be free from unreasonable

                                            seizures. As a direct and proximate cause of this deprivation of constitutional rights, Plaintiff and

                                            members of the Vehicle Disposal Class suffered the loss of their vehicles and other damages.

                                                   WHEREFORE, Plaintiff prays that the Court:

                                                   A.      Certify this case as a class action, designate Plaintiff as class representative and

                                                           appoint Plaintiff’s counsel as class counsel;

                                                   B.      Award Plaintiff and members of the Vehicle Disposal Class restitution and damages

                                                           in an amount to be determined herein, including pre- and post-judgment interest;

                                                   C.      Grant an award of reasonable attorneys’ fees and all expenses and costs of this

                                                           action; and

                                                   D.      Order such other and further relief as this Court deems equitable, just and proper.

                                                                                     JURY DEMAND

                                                   Plaintiff hereby demands a trial by jury on all issues that may be tried and decided by jury.

                                            Dated: June 11, 2019
                                                                                                   Respectfully submitted,


                                                                                                   By: ____/s/ Jacie C. Zolna__________
                                                                                                       One of Plaintiffs’ Attorneys




                                                                                              21
                                                Case: 1:19-cv-04652 Document #: 1-1 Filed: 07/11/19 Page 23 of 23 PageID #:6




                                            Myron M. Cherry
                                            mcherry@cherry-law.com
                                            Jacie C. Zolna
FILED DATE: 6/11/2019 9:46 AM 2019CH07023




                                            jzolna@cherry-law.com
                                            Benjamin R. Swetland
                                            bswetland@cherry-law.com
                                            Jeremiah Nixon
                                            jnixon@cherry-law.com
                                            Jessica C. Chavin
                                            jchavin@cherry-law.com
                                            MYRON M. CHERRY & ASSOCIATES LLC
                                            30 North LaSalle Street, Suite 2300
                                            Chicago, Illinois 60602
                                            (312) 372-2100
                                            Firm No. 39807
                                            Attorneys for Plaintiffs and the Classes




                                                                                       22
